The opinion of the Court was drawn up by
Tenney J.
This case comes before us on exceptions taken to the instructions of the Judge of the District Court to the jury. The plaintiffs performed labor upon the schooner Respect in 1840. The defendant wrote to Oakes, one of the plaintiffs, on May 25, 1840, requesting that the amount of all bills on the vessel which Oakes held against her, might be immediately sent to him. Subsequently he wrote again (in answer to a letter addressed to him by Oakes;) saying he held the vessel for security, and that it did not belong to him to pay any bills on her; but admitted, that he was holden for them; and then requested Oakes to take an order on Mr. I. Porter, who it appears had had some oversight of the repairs made by the plaintiffs, and who had previously run the vessel, stating as a reason for the request, that he wished to get the thing settled by Mr. Porter.
The counsel for the defendant contended, that the admission of liability was made under a misapprehension of his rights, and that therefore he ought not to be holden. The Judge instructed the jury that the evidence was not sufficient to warrant them to conclude, that he wrote under such misapprehension, and that the letters, unexplained, were sufficient to charge the defendant.
The import of the last letter is, that as between the defendant and Porter, the former ought not to pay the plaintiffs’ claim, but that he was liable to the plaintiffs notwithstanding. There is nothing in the evidence showing that the defendant did not fully understand his- rights. The letter does not ex*316plain the grounds of his admitted liability. He may have believed himself liable in consequence of his holding the vessel as security, without ever having had possession. But this reason for his belief is not given in the letter. He may have been holden by reason of a lien, which the plaintiffs had at one time, and which may have continued; or by his own promise before the repairs were made.
It is insisted for the defendant, that the promise contained in the letter, or implied thereby, was without consideration. The vessel was held by him as security, and we are to presume, that the security was increased by the repairs. This would be a sufficient consideration for a promise in writing, if no other existed.

Exceptions overruled.